Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-2, 5-7 and 9-20 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a method for wireless communication, a terminal device and a network device. When the terminal device enters a second state from a first state, second measurement configuration information used by the terminal device in the second state can be effectively maintained or obtained, thus the validity of the measurement configuration can be ensured, and then the optimal measurement result can be provided for the network device, which can effectively shorten the time delay of CA and MR-DC configuration, and improve the system capacity and the data transmission rate of the terminal device.
Prior arts were found for the independent claims as follows:
Wei Bao et al. (US 2020/0351689 A1)
Sung Hoon Jung et al. (US 2014/0235271 A1)
 	Bao discloses a non-connection state measurement method.
  	Jung discloses a method of reporting location information alongside other information in a wireless communication system.

	Claim 1:
 	A method for wireless communication, comprising: 
entering, by a terminal device, a second state from a first state, wherein entering the second state from the first state comprises: 
triggering the terminal device to enter the second state through one or more specific triggering events; and 
when the terminal device stores first measurement configuration information used by the terminal device in the first state, releasing, reserving or updating, by the terminal device, the first measurement configuration information, wherein releasing, reserving or updating the first measurement configuration information comprises: 
when the first measurement configuration information belongs to a dedicated Radio Resource Control (RRC) signaling, reserving, by the terminal device, the first measurement configuration information, and 
until a timer of the first measurement configuration information stops or expires or after the timer of the first measurement configuration information stops or expires, releasing or updating, by the terminal device, the first measurement configuration information; 
wherein the first state is an idle state or an inactive state, the second state is any one of an idle state, an inactive state or a connected state, and the measurement configuration information is used by the terminal device to obtain a measurement result.
 	Claim 18:
 	A method for wireless communication, comprising: 

generating and sending, by the network device, first indication information, wherein the first indication information is used to instruct the terminal device to release first measurement configuration information used by the terminal device in the first states 
wherein when the first measurement configuration information belongs to a dedicated RRC signaling, reserving, by the terminal device, the first measurement configuration information, and until a timer of the first measurement configuration information stops or expires or after the timer of the first measurement configuration information stops or expires, releasing or updating, by the terminal device, the first measurement configuration information, and 
wherein the first state is an idle state or an inactive state, the second state is any one of an idle state, an inactive state or a connected state, and wherein the measurement configuration information is used by the terminal device to obtain a measurement result.
	Claim 19:
 	A terminal device, comprising: 
a memory storing processor-executable instructions; and 
a processor configured to execute the stored processor-executable instructions to perform operations of: 
entering a second state from a first state, wherein entering the second state from the first state comprises triggering the terminal device to enter the second state through one or more specific triggering events; and 
when the terminal device stores first measurement configuration information used by the terminal device in the first state, releasing, reserving or updating the first measurement configuration information, wherein releasing, reserving or updating the first measurement configuration information comprises: 

until a timer of the first measurement configuration information stops or expires or after the timer of the first measurement configuration information stops or expires, releasing or updating, by the terminal device, the first measurement configuration information; 
wherein the first state is an idle state or an inactive state, the second state is any one of an idle state, an inactive state or a connected state, wherein the measurement configuration information is used by the terminal device to obtain a measurement result.	

These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412